Citation Nr: 0732787	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  06-34 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1951 to November 1955.  The case has been appealed to the 
Board of Veterans' Appeals (Board) from a December 2005 
decision by the Huntington, West Virginia VA Regional Office 
(RO).  The claims file is in the jurisdiction of the VA 
Regional Office in Louisville, Kentucky.  The veteran 
testified at a Board hearing at Louisville, Kentucky (i.e., 
travel Board hearing) in June 2007.  The claims file includes 
a transcript of the hearing.


FINDING OF FACT

Bilateral sensorineural hearing loss is not shown during 
service or until many years after service and is not 
medically related to service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and sensorineural hearing loss may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that he was exposed to 
acoustic trauma inservice and that he currently has bilateral 
hearing loss as a result.  The veteran reported having served 
as an air policeman while in the Air Force, and having been 
exposed to artillery fire at a firing range with no hearing 
protection.



A.  Procedural matters

Under the Veterans Claims Assistance Act of 2000 or VCAA, VA 
has a duty to notify a claimant of evidence needed to 
substantiate a claim, and a duty to assist a claimant in 
obtaining necessary evidence.  38 U.S.C.A. §§ 5103, 5103A.  
Under the duty to notify, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to obtain; 
and (3) that the claimant is expected to provide.  In 
addition, VA must (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  VA also is required 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for benefits, and 
provide an examination and opinion when needed to make a 
decision on the claim.  38 U.S.C.A. § 5103A.  

The RO provided the veteran with a VCAA notification letter 
in July 2005, following his application and prior to making a 
decision on his case.  The RO informed the veteran that the 
RO needed recent medical treatment records showing findings, 
diagnosis, and treatment for hearing loss, and that he should 
submit any medical reports he had in his possession.  The RO 
explained that it had obtained the veteran's identified VA 
treatment records, that the RO had requested his service 
medical records, that the RO would make reasonable efforts to 
obtain any identified records from state or local 
governments, private doctors and hospitals, or current or 
former employees, but that the veteran should submit any such 
records in his possession to the RO. 

VCAA notice also applies to the various elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, in a service connection claim, such 
notice would apply not only to what information and evidence 
is necessary to substantiate a connection between the 
veteran's service and a claimed disability, but also notice 
that a disability rating and an effective date for the award 
of benefits would be assigned if service connection is 
warranted.  Notice as to a disability rating and effective 
date for an award was not provided in this case.  The 
development simply occurred before Dingess.  Nevertheless, 
the Board finds no prejudice to the veteran in proceeding 
with a decision.  Since the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

As to assistance in developing the claim, the service medical 
records were received in August 2005 by the RO.  The RO 
requested and obtained copies of VA outpatient records from 
the VA facility that the veteran specified.  He did not 
identify any other sources of treatment.  The Board notes 
that VA did not provide the veteran with a medical 
examination, but finds that an examination was not required 
in this case.  VA is only required to provide medical 
examinations or obtain medical opinions in certain 
circumstances.  38 U.S.C.A. §5103A(d); 38 C.F.R. § 
3.159(c)(4) (2006).  Neither the veteran nor his 
representative has identified any additional information that 
could be obtained or submitted any further evidence.  The 
veteran testified at the travel Board hearing and has had a 
meaningful opportunity to participate in the development of 
the case.  The Board concludes that the RO has complied with 
the VCAA duty to assist requirements and satisfied VA's 
procedural obligations in this case.

B.  The merits of the claim

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Generally, to prove service connection, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of inservice incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus or 
link between the current disability and the inservice disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Generally, lay persons without medical training are 
not qualified to provide a medical opinion on matters 
requiring medical knowledge, such as to the cause of a 
particular disability.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998).  

Service connection may also be granted for any disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Although not 
contended in this case, since sensorineural hearing loss is 
considered a chronic disease, service connection may be 
granted presumptively if such hearing loss is present to a 
degree of 10 percent within the first year after termination 
of service, even though there is no evidence of hearing loss 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran's enlistment examination in December 1951 showed 
that his ears and hearing acuity were normal, noting a 
hearing acuity of 15/15, bilaterally, on whispered voice and 
spoken voice testing.  His service medical records are 
completely silent as to any complaints of or treatment for 
hearing loss during service.  His separation examination in 
November 1955 found that his ears were normal on clinical 
examination.  The report also noted hearing acuity of 15/15, 
bilaterally, on whispered voice and spoken voice testing.

VA outpatient treatment records from January 2005 through 
June 2005 reveal the veteran's complaints of poor hearing for 
two to three years.  The veteran reported a history of a 
trauma in 1992 in which he suffered a concussion with bloody 
otorrhea.  The records also reveal diagnoses of mild to 
moderately severe sloping mixed hearing loss in the right ear 
and mild to profound sensorineural hearing loss in the left 
ear.  Speech recognition scores were 76 percent in the right 
ear and 36 percent in the left ear.  A May 2005 magnetic 
resonance imaging (MRI) scan revealed a small T2 
hyperintensity in the right cerebellar hemisphere consistent 
with an old lacunar infarct.  The VII and VIII nerve 
complexes and visualized portion of the inner ear showed no 
abnormalities, and no enhancing or space occupying lesions or 
acute intracranial abnormalities were noted.  In the instant 
case, the evidence shows that the veteran currently has 
impaired hearing for VA purposes.  

At his hearing before the Board in June 2007, the veteran 
testified that his inservice duties exposed him to artillery 
fire with no ear protection, which resulted in bilateral 
hearing loss.  Following his discharge from service, he 
indicated that he worked as a warehouseman for approximately 
thirty-eight years before retiring.  He noted that the 
warehouse was "maybe a little noisy."  He stated that he 
was able to understand his co-workers during his time as a 
warehouseman, and that his hearing loss gradually became more 
severe over the years.  The veteran testified that he did not 
seek medical treatment for his hearing loss until 2005, and 
has since been fitted for hearing aids.  

Based on its review of the claims file, the Board concludes 
that there is no competent evidence of record showing any 
hearing loss in service, as the audiometric testing at 
separation was normal.  In addition, the claims file does not 
contain any competent evidence linking the veteran's hearing 
loss to service or to any incident of service, despite his 
assertions that such a causal relationship exists.  This lack 
of cognizable evidence is particularly dispositive as the 
first medical evidence of record for this disorder is over 
fifty years after his period of service had ended.  See Mense 
v. Derwinski, 1 Vet. App. 354 (1991).  As there is no 
competent evidence which provides the required nexus between 
military service and the issue on appeal, service connection 
for bilateral hearing loss is not warranted.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Based on all the evidence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  Consequently, 
the appeal must be denied.  The benefit-of-the-doubt rule 
does not apply where a preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107.  The veteran remains 
free, of course, to apply to reopen the claim with the RO at 
any time with new and material evidence, especially medical 
evidence linking his hearing loss to service under the 
factual circumstances of this case.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


